DETAILED ACTION
This action is in response to applicant's amendment filed 01/29/21.
The examiner acknowledges the amendments to the claims.
Claims 1-2, 5-12, 15-22 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,265,169 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

To the claims:
Claim 22, line 2:  Before “sleeve”, “the” is deleted and replaced with --a--.

To the specification:In paragraph [001], after “November 15, 2016,” --now U.S. Patent No. 10,265,169,-- is inserted.

Reasons for Allowance
Claims 1-2, 5-12, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a method of implanting a prosthetic heart valve including the steps of, inter alia, advancing a prosthetic heart valve with a delivery apparatus comprising a plurality of locking arms configured to extend through first apertures of the prosthetic heart valve to retain apices of the valve, wherein a length of at least one of the locking arms is different than a length of another one of the locking arms, as in claim 1, or a method of implanting a prosthetic heart valve including the steps of, inter alia, advancing a prosthetic heart valve with a delivery apparatus comprising a plurality of release arms configured to receive apices of the prosthetic heart valve, wherein a length of at least one of the release arms is different than a length of another one of the release arms, as in claim 11, or a method of implanting a prosthetic heart valve including the steps of, inter alia, advancing a prosthetic heart valve with a delivery apparatus, allowing the prosthetic heart valve to self-expand to a radially expanded state wherein, at the same time, arms a first expanded state, and moving a frusto-conically-shaped expansion element of the delivery apparatus relative to the arms of the delivery apparatus to radially expand the arms from the first expanded state to a second expanded state in which the arms disengage apices of the prosthetic heart valve, as in claim 16.  The prior art of record, alone or in combination, is silent with regards to the above limitations, and lacks articulated reasoning with rational underpinning to support the legal conclusion of obviousness to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/11/2021